Citation Nr: 1504844	
Decision Date: 02/02/15    Archive Date: 02/09/15

DOCKET NO.  12-21 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Benjamin Cordiano, attorney


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1977 to August 1986.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

This appeal was previously presented to the Board in January 2014, at which time it was remanded for additional development.  It has now been returned to the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On the July 2012 VA Form 9, the Veteran requested a videoconference hearing before a Veterans Law Judge.  This request was reaffirmed in a separate July 2012 letter from the Veteran's representative.  Such a hearing was scheduled for November 19, 2012, and he was sent an October 2012 letter informing him of the date, time, and place of his scheduled hearing.  The Veteran did not report for his scheduled hearing.  Prior to the scheduled hearing date, however, the Veteran, through his accredited representative, informed VA that he no longer wished for a videoconference hearing; rather, he preferred to appear before a Veterans Law Judge seated at the RO.  Specifically, in the response to VA, the Veteran's representative checked the line which stated "I decline this video hearing, and prefer to wait for a future visit by a member of the Board of Veterans Appeals."  Thus, his hearing request remains pending.  To date, the Veteran has not been afforded his requested personal hearing before a Veterans Law Judge and a withdrawal of the Veteran's pending hearing request has not been received.  Therefore, remand is required to afford him his requested hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a personal hearing in appropriate docket order before a Veterans Law Judge seated at the RO.  The Veteran and his representative should be afforded adequate notice of the date and location of the hearing.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

